UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7878 Dreyfus LifeTime Portfolios, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 06/30/10 - 1 – FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Lifetime Portfolios, Inc.: Growth & Income Portfolio June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes39.5% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.1% Boeing, Sr. Unscd. Notes 4.88 2/15/20 55,000 Agriculture.1% Altria Group, Gtd. Notes 9.25 8/6/19 45,000 Auto Parts & Equipment.0% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 25,000 Banks3.7% Bank of America, Gtd. Notes 3.13 6/15/12 90,000 94,034 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 55,000 56,453 Bank of Tokyo-Mitsubishi UFJ Sr. Sub. Notes 7.40 6/15/11 80,000 83,762 BB & T, Sub. Notes 4.75 10/1/12 85,000 89,928 Capital One Financial, Sr. Unscd. Notes 7.38 5/23/14 80,000 91,555 Citigroup, Gtd. Bonds 2.13 4/30/12 130,000 133,246 Citigroup, Sub. Notes 5.00 9/15/14 95,000 95,108 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 135,000 140,423 Credit Suisse New York, Sub. Notes 6.00 2/15/18 55,000 57,478 Deutsche Bank AG London, Sr. Unscd. Notes 4.88 5/20/13 80,000 85,476 Deutsche Bank Financial, Bank Gtd. Notes 5.38 3/2/15 45,000 48,403 Goldman Sachs Group, Sr. Unscd. Notes 5.25 10/15/13 90,000 94,941 Goldman Sachs Group, Sr. Unscd. Notes 6.60 1/15/12 55,000 58,192 JPMorgan Chase & Co., Gtd. Notes 3.13 12/1/11 225,000 232,846 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 40,000 43,256 JPMorgan Chase & Co., Sub. Notes 5.75 1/2/13 50,000 53,808 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 38,707 KFW, Gov't Gtd. Notes 3.50 5/16/13 145,000 153,078 KFW, Gov't Gtd. Notes 4.88 1/17/17 65,000 72,681 Korea Development Bank, Sr. Unscd. Notes 8.00 1/23/14 55,000 62,656 Landwirtschaftliche Rentenbank, Gov't Gtd. Bonds 5.13 2/1/17 55,000 62,387 M&T Bank, Sr. Unscd. Bonds 5.38 5/24/12 55,000 58,528 Morgan Stanley, Gtd. Notes 1.95 6/20/12 100,000 102,271 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 70,000 72,839 Oesterreichische Kontrollbank, Gov't Gtd. Notes 4.50 3/9/15 40,000 43,582 US Bank, Sub. Notes 6.38 8/1/11 110,000 116,169 Wachovia, Sub. Notes 5.63 10/15/16 25,000 27,017 Wells Fargo & Co., Sub. Notes 5.13 9/15/16 30,000 31,972 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 50,000 54,743 Wells Fargo & Co., Sub. Notes 6.38 8/1/11 25,000 26,162 WestPac Banking, Sr. Unscd. Notes 4.88 11/19/19 40,000 41,388 Building & Construction.2% CRH America, Gtd. Notes 5.30 10/15/13 50,000 53,790 CRH America, Gtd. Notes 6.00 9/30/16 65,000 72,557 Chemicals.5% Dow Chemical, Sr. Unscd. Notes 7.60 5/15/14 115,000 132,922 E.I. Du Pont De Nemours, Sr. Unscd. Notes 5.75 3/15/19 60,000 a 69,381 Potash of Saskatchewan, Sr. Unscd. Notes 7.75 5/31/11 70,000 74,079 Rohm & Haas, Sr. Unscd. Notes 5.60 3/15/13 15,000 16,097 Consumer Products.1% Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 40,000 47,414 Procter & Gamble, Sr. Unscd. Notes 4.95 8/15/14 35,000 39,263 Diversified Financial Services2.0% American Express, Sr. Unscd. Notes 7.00 3/19/18 70,000 80,860 American Express, Sr. Unscd. Notes 8.13 5/20/19 55,000 68,401 Bear Stearns, Sr. Unscd. Notes 5.30 10/30/15 55,000 59,517 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 30,000 35,083 Boeing Capital, Sr. Unscd. Notes 7.38 9/27/10 100,000 101,468 Credit Suisse USA, Gtd. Notes 4.88 1/15/15 75,000 80,486 Credit Suisse USA, Gtd. Notes 5.50 8/16/11 125,000 130,850 General Electric Capital, Gtd. Notes 2.20 6/8/12 125,000 128,359 General Electric Capital, Sr. Unscd. Notes, Ser. A 4.75 9/15/14 55,000 58,415 General Electric Capital, Notes 5.25 10/19/12 55,000 58,821 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 60,000 63,864 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 70,000 75,363 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 55,000 59,430 Jefferies Group, Sr. Unscd. Notes 8.50 7/15/19 25,000 28,127 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 80,000 87,883 Merrill Lynch & Co., Sub. Notes 6.05 5/16/16 140,000 144,846 SLM, Sr. Unscd. Notes, Ser. A 5.00 10/1/13 50,000 47,833 Diversified Metals & Mining.3% Barrick Gold, Sr. Unscd. Notes 6.95 4/1/19 30,000 36,032 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 85,000 93,621 Rio Tinto Alcan, Sr. Unscd. Notes 5.00 6/1/15 40,000 42,597 Electric Utilities.6% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 25,000 26,823 Commonwealth Edison, First Mortgage Bonds 5.80 3/15/18 25,000 28,292 FPL Group Capital, Gtd. Debs. 5.63 9/1/11 35,000 36,604 MidAmerican Energy, Sr. Unscd. Notes 5.30 3/15/18 30,000 33,424 National Grid, Sr. Unscd. Notes 6.30 8/1/16 50,000 56,515 NiSource Finance, Gtd. Notes 5.25 9/15/17 35,000 36,098 Public Service of Colorado, First Mortgage Bonds, Ser. 12 4.88 3/1/13 50,000 54,422 Southwestern Electric Power, Sr. Unscd. Notes, Ser. E 5.55 1/15/17 25,000 26,794 Union Electric, Sr. Scd. Bonds 6.70 2/1/19 40,000 46,576 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 55,000 61,380 Food & Beverages.6% Anheuser-Busch, Gtd. Bonds 5.00 1/15/15 55,000 59,247 Coca-Cola Enterprises, Sr. Unscd. Debs. 8.50 2/1/12 35,000 38,954 ConAgra Foods, Sr. Unscd. Notes 6.75 9/15/11 16,000 17,007 Diageo Capital, Gtd. Notes 5.75 10/23/17 45,000 50,969 General Mills, Sr. Unscd. Notes 5.65 2/15/19 40,000 45,530 Kraft Foods, Unscd. Notes 5.25 10/1/13 50,000 54,790 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 10,000 11,031 Kroger, Gtd. Notes 6.15 1/15/20 50,000 57,865 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 55,000 58,751 Foreign/Governmental1.7% African Development Bank, Sub. Notes 6.88 10/15/15 45,000 53,664 Asian Development Bank, Sr. Unscd. Notes 2.75 5/21/14 75,000 77,846 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 60,000 68,279 European Investment Bank, Sr. Unscd. Bonds 5.13 5/30/17 75,000 84,830 European Investment Bank, Sr. Unscd. Notes 5.25 6/15/11 105,000 109,483 Federal Republic of Brazil, Sr. Unscd. Notes 7.88 3/7/15 35,000 41,650 Inter-American Development Bank, Sr. Unsub. Notes 3.88 9/17/19 50,000 52,659 Inter-American Development Bank, Sr. Unscd. Notes 5.13 9/13/16 55,000 a 63,034 International Bank for Reconstruction & Development, Sr. Unscd. Notes 5.00 4/1/16 35,000 39,952 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 45,000 50,711 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 30,000 a 31,036 Province of Quebec Canada, Unscd. Debs. 4.88 5/5/14 45,000 a 49,671 Republic of Chile, Sr. Unscd. Bonds 5.50 1/15/13 75,000 82,245 Republic of Italy, Sr. Unscd. Notes 4.38 6/15/13 85,000 87,557 Republic of Poland, Sr. Unscd. Bonds 5.00 10/19/15 40,000 a 42,589 United Mexican States, Sr. Unscd. Notes 5.13 1/15/20 36,000 37,620 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 20,000 22,050 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 110,000 a 126,390 Health Care.7% Astrazeneca, Sr. Unscd. Notes 5.40 9/15/12 100,000 109,248 Baxter International, Sr. Unscd. Notes 5.90 9/1/16 50,000 58,742 Cardinal Health, Sr. Unscd. Bonds 4.00 6/15/15 60,000 62,400 Coventry Health Care, Sr. Unscd. Notes 5.95 3/15/17 30,000 28,694 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 45,000 51,575 Johnson & Johnson, Sr. Unscd. Notes 5.15 7/15/18 20,000 22,733 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 30,000 35,714 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 30,000 33,470 Wyeth, Gtd. Notes 5.50 2/1/14 25,000 28,107 Manufacturing.2% GE Capital Trust I, Sub. Debs. 6.38 11/15/67 55,000 b 51,494 General Electric, Sr. Unscd. Notes 5.00 2/1/13 35,000 37,555 General Electric, Sr. Unscd. Notes 5.25 12/6/17 40,000 43,563 Media.5% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 80,000 82,515 Cox Communications, Sr. Unscd. Notes 5.45 12/15/14 45,000 49,719 News America, Gtd. Notes 6.90 3/1/19 30,000 35,596 Time Warner Cable, Gtd. Notes 8.25 4/1/19 35,000 43,113 Time Warner, Gtd. Notes 5.88 11/15/16 30,000 33,865 Walt Disney, Sr. Unscd. Notes 4.70 12/1/12 75,000 81,388 Office Equipment.0% Xerox, Sr. Notes 5.63 12/15/19 30,000 Oil & Gas.7% Apache Finance Canada, Gtd. Bonds 4.38 5/15/15 50,000 54,346 BP Capital Markets, Gtd. Notes 4.75 3/10/19 100,000 83,208 Canadian National Resources, Sr. Unscd. Notes 5.90 2/1/18 35,000 39,261 ConocoPhillips, Gtd. Notes 5.75 2/1/19 25,000 28,645 Consolidated Natural Gas, Sr. Unscd. Notes, Ser. A 5.00 12/1/14 40,000 43,327 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 35,000 42,038 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 30,000 31,025 Petroleos Mexicanos, Gtd. Notes 8.00 5/3/19 30,000 35,850 Valero Energy, Gtd. Notes 6.13 6/15/17 50,000 53,175 XTO Energy, Sr. Unscd. Notes 5.65 4/1/16 35,000 40,147 Pipelines.3% Enterprise Products Operating, Gtd. Bonds, Ser. L 6.30 9/15/17 90,000 100,823 Kinder Morgan Energy Partners, Sr. Unscd. Notes 7.13 3/15/12 85,000 91,404 Property & Casualty Insurance.4% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 30,000 32,868 American International Group, Sr. Unscd. Notes 5.85 1/16/18 45,000 40,444 Berkshire Hathaway Finance, Gtd. Notes 5.40 5/15/18 15,000 16,687 Hartford Financial Services Group, Sr. Unscd. Notes 6.00 1/15/19 35,000 35,366 MetLife, Sr. Unscd. Notes 6.13 12/1/11 35,000 37,043 Prudential Financial, Sr. Unscd. Notes 5.10 12/14/11 40,000 41,775 Travelers, Sr. Unscd. Notes 5.90 6/2/19 40,000 44,491 Willis North America, Gtd. Notes 6.20 3/28/17 15,000 15,635 Real Estate.3% Avalonbay Communities, Sr. Unscd. Notes 6.63 9/15/11 11,000 11,555 HCP, Sr. Unscd. Notes 6.00 1/30/17 30,000 30,331 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 20,000 20,780 Mack-Cali Realty, Sr. Unscd. Notes 7.75 2/15/11 50,000 51,513 Prologis, Sr. Unscd. Notes 6.88 3/15/20 40,000 37,872 Regency Centers, Gtd. Notes 5.88 6/15/17 25,000 26,392 Retail.3% CVS Caremark, Sr. Unscd. Notes 4.88 9/15/14 30,000 32,612 Home Depot, Sr. Unscd. Notes 5.40 3/1/16 50,000 55,719 Kohl's, Sr. Unscd. Notes 6.30 3/1/11 20,000 20,628 Lowe's, Sr. Unscd. Notes 6.10 9/15/17 45,000 53,080 Wal-Mart Stores, Sr. Unscd. Notes 5.80 2/15/18 30,000 35,395 State/Territory General Obligations.1% Tennessee Valley Authority, Notes 5.50 7/18/17 60,000 Technology.3% Hewlett-Packard, Sr. Unscd. Notes 6.50 7/1/12 50,000 55,294 Intuit, Sr. Unscd. Notes 5.75 3/15/17 35,000 38,504 Oracle, Sr. Unscd. Notes 4.95 4/15/13 90,000 98,511 Telecommunications1.0% AT & T, Gtd. Notes 7.30 11/15/11 100,000 b 108,127 AT&T, Sr. Unscd. Notes 5.10 9/15/14 75,000 83,280 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 60,000 69,204 Embarq, Sr. Unscd. Notes 6.74 6/1/13 70,000 76,175 Qwest, Sr. Unscd. Notes 7.50 10/1/14 51,000 54,506 Rogers Communications, Gtd. Notes 6.80 8/15/18 30,000 35,520 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 25,000 25,842 Telefonica Emisones, Gtd. Notes 6.42 6/20/16 40,000 43,931 Verizon Communications, Sr. Unscd. Notes 5.50 4/1/17 25,000 27,773 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 40,000 46,365 Vodafone Group, Sr. Unscd. Notes 5.38 1/30/15 40,000 43,722 Vodafone Group, Sr. Unscd. Notes 5.63 2/27/17 25,000 27,458 Transportation.1% CSX, Sr. Unscd. Notes 5.50 8/1/13 50,000 54,698 Union Pacific, Sr. Unscd. Notes 6.50 4/15/12 12,000 13,049 U.S. Government Agencies4.0% Federal Farm Credit Banks, Bonds 3.88 10/7/13 135,000 146,068 Federal Home Loan Banks, Bonds, Ser. 432 4.50 9/16/13 100,000 110,043 Federal Home Loan Banks, Bonds 4.63 10/10/12 5,000 5,431 Federal Home Loan Banks, Bonds 4.88 11/18/11 120,000 127,088 Federal Home Loan Banks, Bonds, Ser. VB15 5.00 12/21/15 80,000 91,298 Federal Home Loan Banks, Bonds, Ser. 467 5.25 6/18/14 60,000 68,450 Federal Home Loan Banks, Bonds, Ser. 656 5.38 5/18/16 40,000 46,725 Federal Home Loan Banks, Bonds, Ser. 312 5.75 5/15/12 80,000 87,512 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 65,000 c 67,942 Federal Home Loan Mortgage Corp., Notes 4.50 7/15/13 90,000 c 99,073 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/14 170,000 c 188,028 Federal Home Loan Mortgage Corp., Notes 4.50 1/15/15 100,000 c 111,627 Federal Home Loan Mortgage Corp., Notes 5.13 7/15/12 170,000 c 185,449 Federal Home Loan Mortgage Corp., Notes 5.25 7/18/11 145,000 c 152,330 Federal Home Loan Mortgage Corp., Notes 5.75 1/15/12 50,000 c 53,891 Federal National Mortgage Association, Sr. Unscd. Notes 1.88 4/20/12 125,000 c 127,673 Federal National Mortgage Association, Notes 2.00 1/9/12 220,000 c 224,544 Federal National Mortgage Association, Notes 2.75 3/13/14 85,000 c 88,716 Federal National Mortgage Association, Sr. Unscd. Notes 4.38 9/15/12 195,000 c 210,075 Federal National Mortgage Association, Bonds 4.38 3/15/13 195,000 c 212,632 Federal National Mortgage Association, Notes 4.38 10/15/15 20,000 c 22,146 Federal National Mortgage Association, Notes 5.00 2/13/17 55,000 c 62,603 Federal National Mortgage Association, Bonds 5.00 5/11/17 80,000 c 91,407 U.S. Government Securities20.7% U.S. Treasury Bonds: 7.25%, 5/15/16 105,000 134,892 8.75%, 5/15/17 40,000 56,300 8.88%, 2/15/19 215,000 316,890 9.00%, 11/15/18 245,000 362,638 9.88%, 11/15/15 295,000 414,752 11.25%, 2/15/15 65,000 92,793 U.S. Treasury Notes: 1.00%, 7/31/11 40,000 40,256 1.13%, 1/15/12 275,000 277,653 1.38%, 4/15/12 185,000 187,811 1.38%, 5/15/12 240,000 243,563 1.38%, 10/15/12 320,000 324,800 1.75%, 3/31/14 65,000 65,909 1.88%, 4/30/14 365,000 371,644 2.38%, 2/28/15 255,000 262,851 2.50%, 3/31/13 435,000 454,779 2.75%, 2/15/19 335,000 333,796 3.13%, 9/30/13 140,000 149,078 3.13%, 5/15/19 335,000 342,040 3.38%, 6/30/13 255,000 273,308 3.38%, 11/15/19 285,000 295,220 3.50%, 5/31/13 425,000 456,776 3.50%, 2/15/18 140,000 149,680 3.63%, 5/15/13 365,000 393,231 3.63%, 8/15/19 170,000 179,788 3.63%, 2/15/20 40,000 42,269 3.75%, 11/15/18 120,000 129,319 3.88%, 10/31/12 245,000 263,203 3.88%, 2/15/13 110,000 118,843 3.88%, 5/15/18 260,000 284,213 4.00%, 2/15/14 305,000 334,476 4.00%, 2/15/15 145,000 160,055 4.00%, 8/15/18 195,000 214,515 4.25%, 9/30/12 235,000 254,130 4.25%, 8/15/13 220,000 241,777 4.25%, 8/15/14 325,000 361,283 4.25%, 11/15/14 695,000 774,110 4.25%, 8/15/15 290,000 324,324 4.25%, 11/15/17 140,000 157,292 4.38%, 8/15/12 220,000 237,652 4.50%, 11/30/11 155,000 163,913 4.50%, 3/31/12 70,000 74,897 4.50%, 11/15/15 170,000 193,030 4.50%, 2/15/16 120,000 135,834 4.50%, 5/15/17 185,000 210,495 4.63%, 8/31/11 550,000 576,791 4.63%, 10/31/11 150,000 158,391 4.63%, 2/29/12 400,000 427,281 4.75%, 1/31/12 680,000 725,927 4.75%, 8/15/17 290,000 335,335 4.88%, 7/31/11 95,000 99,583 4.88%, 8/15/16 60,000 69,459 5.13%, 5/15/16 145,000 169,231 Total Bonds and Notes (cost $24,556,480) Common Stocks45.5% Shares Value ($) Consumer Discretionary3.8% Amazon.com 1,600 d 174,816 Autoliv 1,200 57,420 Career Education 2,700 d 62,154 Coach 3,700 135,235 Comcast, Cl. A 9,250 160,672 Ford Motor 39,100 d 394,128 Gannett 3,900 52,494 Starbucks 3,000 72,900 Target 8,600 422,862 Time Warner 2,000 57,820 TJX 6,850 287,358 VF 4,000 284,720 Washington Post, Cl. B 800 328,384 Consumer Staples4.8% Coca-Cola 3,400 170,408 Colgate-Palmolive 5,200 409,552 ConAgra Foods 5,300 123,596 Costco Wholesale 7,600 416,708 Dr. Pepper Snapple Group 9,700 362,683 Estee Lauder, Cl. A 4,000 222,920 H.J. Heinz 1,400 60,508 Kimberly-Clark 1,000 60,630 Procter & Gamble 7,684 460,886 Wal-Mart Stores 10,607 509,878 Walgreen 12,350 329,745 Energy4.8% Apache 5,000 420,950 Chesapeake Energy 4,200 87,990 Chevron 11,230 762,067 Cimarex Energy 5,400 386,532 ConocoPhillips 5,700 279,813 Exxon Mobil 8,904 508,151 Peabody Energy 2,100 82,173 Schlumberger 3,600 199,224 Spectra Energy 2,900 58,203 Whiting Petroleum 800 d 62,736 Williams 16,400 299,792 Financial6.9% Aflac 7,200 307,224 AmeriCredit 17,600 d 320,672 Annaly Capital Management 19,400 e 332,710 Bank of America 11,000 158,070 Berkshire Hathaway, Cl. B 3,450 d 274,930 Fifth Third Bancorp 27,650 339,819 First Horizon National 6,263 d 71,709 Franklin Resources 3,500 301,665 Fulton Financial 6,300 60,795 Goldman Sachs Group 3,477 456,426 JPMorgan Chase & Co. 20,667 756,619 Loews 12,300 409,713 Moody's 13,300 264,936 State Street 5,650 191,083 Travelers 1,300 64,025 Wells Fargo & Co. 6,500 166,400 Health Care6.7% Abbott Laboratories 7,100 332,138 Allergan 1,000 58,260 Amgen 10,250 d 539,150 Becton Dickinson & Co. 900 60,858 Biogen Idec 1,700 d 80,665 Cardinal Health 10,100 339,461 Eli Lilly & Co. 1,800 60,300 Gilead Sciences 11,700 d 401,076 Hospira 7,300 d 419,385 Humana 4,725 d 215,791 Johnson & Johnson 14,831 875,919 King Pharmaceuticals 35,300 d 267,927 Medco Health Solutions 3,050 d 167,994 Pfizer 5,451 77,731 UnitedHealth Group 2,300 65,320 Zimmer Holdings 7,300 d 394,565 Industrial4.6% 3M 4,400 347,556 Caterpillar 2,450 147,171 Deere & Co. 6,300 350,784 Emerson Electric 2,300 100,487 General Electric 14,286 206,004 L-3 Communications Holdings 3,100 219,604 Northrop Grumman 1,000 54,440 Oshkosh 9,250 d 288,230 R.R. Donnelley & Sons 4,400 72,028 Raytheon 6,950 336,311 Southwest Airlines 21,850 242,754 United Parcel Service, Cl. B 5,400 307,206 United Technologies 5,225 339,155 Information Technology9.3% Apple 1,470 d 369,749 CA 18,700 344,080 Cisco Systems 5,979 d 127,412 CommScope 4,400 d 104,588 Corning 8,300 134,045 Google, Cl. A 1,532 d 681,663 Intel 34,950 679,778 International Business Machines 7,150 882,882 MasterCard, Cl. A 550 109,742 Micron Technology 16,300 d 138,387 Microsoft 34,002 782,386 Motorola 62,700 d 408,804 Oracle 9,926 213,012 SanDisk 8,650 d 363,906 Seagate Technology 22,800 d 297,312 Symantec 4,200 d 58,296 Western Digital 10,650 d 321,204 Materials1.7% Freeport-McMoRan Copper & Gold 6,700 396,171 International Paper 14,400 325,872 Lubrizol 4,350 349,349 Telecommunication Services1.5% AT & T 33,350 806,736 Verizon Communications 4,901 137,326 Utilities1.4% Constellation Energy Group 11,100 357,975 DPL 7,500 179,250 DTE Energy 5,000 228,050 Duke Energy 4,750 76,000 Progress Energy 1,650 64,713 Total Common Stocks (cost $32,078,108) Principal Short-Term Investments1.5% Amount ($) Value ($) U.S. Treasury Bills; 0.14%, 7/22/10 (cost $999,915) 1,000,000 f Other Investment13.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,660,000) 8,660,000 g Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $389,210) 389,210 g Total Investments (cost $66,683,713) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Security, or portion thereof, on loan. At June 30, 2010, the total market value of the fund's securities on loan is $375,226 and the total market value of the collateral held by the fund is $389,210. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the ("FHFA") will oversee the continuing affairs of these companies. d Non-income producing security. e Investment in real estate investment trust. f Held by a broker as collateral for open financial futures positions. g Investment in affiliated money market mutual fund. At June 30, 2010, the aggregate cost of investment securities for income tax purposes was $66,683,713. Net unrealized depreciation on investments was $1,431,614 of which $2,211,775 related to appreciated investment securities and $3,643,389 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long E-Mini MSCI EAFE 42 2,761,920 September 2010 (198,810) Russell 2000 Mini 119 7,232,820 September 2010 (94,903) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 8,463,062 - Equity Securities - Domestic+ 29,492,442 - - Equity Securities - Foreign+ 57,420 - - Foreign Government - 1,121,266 - Municipal Bonds - 69,943 - Mutual Funds 9,049,210 - - U.S. Government Agencies/Mortgage-Backed - 2,580,751 - U.S. Treasury - 14,418,005 - Liabilities ($) Other Financial Instruments: Futures++ (293,713) - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Debt securities, excluding short-term investments (other than U.S. Treasury Bills) and financial futures, are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the portfolio not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus LifeTime Portfolios, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010 By: /s/ James Windels James Windels Treasurer Date: August 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
